Order and judgment (one paper) of New York Supreme Court, New York County, entered July 12, 1979, which confirmed the report of Referee Diamond and denied plaintiff’s motion for summary judgment and determined that the election held February 27, 1976 by the American Hungarian Federation is invalid and directed a new election with notice to members in good standing as of February 27,1976, and directed that the present custodian’s books and records and seal of the federation be turned over to the new and duly elected officers, unanimously modified, on the law and the facts and in the exercise of discretion, to change the date in the second decretal paragraph to provide for notice to members as of the date of the order issued herein, and to delete the date of February 27, 1976, and, as so modified, unanimously affirmed, without costs and without disbursements. With the substantial lapse of time, it would be improvident to direct that a new election be held with those entitled to vote being members only as of a date early in 1976. It is more appropriate that the new election be held with current membership. Concur—Kupferman, J. P., Birns, Sullivan, Silverman and Bloom, JJ.